UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6266



SEAN D. BLACK,

                                               Plaintiff - Appellant,

          versus


E. WILLIS,     Ms., T.P.S; CARL MANIS, Mr.,
AWT/N.C.C.;    D. A. ROBINSON, Mr., Warden/
N.C.C.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-370-2)


Submitted:    April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean D. Black, Appellant Pro Se.      William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean D. Black appeals the district court’s order granting

summary judgment to the defendant state officials in his 42 U.S.C.

§ 1983 (2000) suit.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Black v. Willis, No. CA-02-370-2 (E.D. Va.

Jan. 22, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2